UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


GARCIA FINANCIAL GROUP,                   
INCORPORATED, a District of
Columbia corporation; JON J.
GARCIA, an individual and resident
of the District of Columbia,
                  Plaintiffs-Appellees,
                  v.                               No. 00-1556

VIRGINIA ACCELERATORS
CORPORATION, a Virginia
corporation; RALPH D. GENAURIO,
individual and resident of Virginia,
              Defendants-Appellants.
                                          
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
             Albert V. Bryan, Jr., Senior District Judge.
                          (CA-98-708-A)

                       Argued: December 6, 2000

                       Decided: February 12, 2001

         Before TRAXLER and KING, Circuit Judges, and
      Terrence W. BOYLE, Chief United States District Judge
  for the Eastern District of North Carolina, sitting by designation.



Affirmed by unpublished per curiam opinion.
2     GARCIA FINANCIAL GROUP v. VIRGINIA ACCELERATORS CORP.
                             COUNSEL

ARGUED: Timothy John McGary, E-SCRUB ENVIRONMENTAL
ENTERPRISES, INC., Alexandria, Virginia, for Appellants. Todd
Aaron Shein, Rockville, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Virginia Accelerators Corporation ("VAC") and Ralph D. Genuario
("Genuario"), president of VAC, appeal from the district court’s
denial of their motion to vacate the court’s judgment of November 17,
1998. The district judge refused to vacate its order despite Appellants’
contention that it is void under Federal Rule of Civil Procedure
60(b)(4).

          I. Factual Background and Procedural History

   On August 19, 1996, VAC entered into an underwriting contract
with Garcia Financial Group ("GFG"), in which GFG agreed to pro-
vide underwriting services to VAC in connection with a proposed
public offering of VAC stock. As part of the compensation package
outlined in the underwriting agreement, VAC was to issue a number
stock warrants to GFG, in the amount of 10% of the proceeds of the
public offering.

   VAC completed the public offering by February 28, 1998. Thereaf-
ter, VAC allegedly failed to compensate GFG for its services as
required under the underwriting contract. At the same time, VAC
allegedly breached a bridge loan agreement, which had been entered
into by the two parties prior to the close of the public offering. On
May 19, 1998, Appellees filed a claim in federal district court, inter
       GARCIA FINANCIAL GROUP v. VIRGINIA ACCELERATORS CORP.             3
alia, claiming breach of the underwriting contract and seeking repay-
ment of the bridge loan.

   On or around September 9, 1998, the parties settled their dispute
by entering into a settlement agreement. Pursuant to that agreement,
VAC agreed to pay GFG a certain sum of money and to issue GFG
20,000 shares of VAC stock. Also under the settlement agreement,
VAC endorsed a consent judgment that was to be presented to and
entered by the district court in the event that VAC breached its obliga-
tions under the settlement agreement. Thereafter, upon VAC’s breach
of the settlement agreement and in accordance with the terms thereof,
GFG presented the consent judgment to the district court and the
court entered the consent judgment on November 17, 1998.

   Appellants allege that, subsequent to the district court’s entry of the
consent judgment, they became aware that the original underwriting
contract was in violation of the Rules of the National Association of
Securities Dealers ("NASD") and applicable state laws. In April 2000,
after discovering the alleged illegalities, Appellants filed a motion to
vacate the consent judgment pursuant to Federal Rule of Civil Proce-
dure 60(b)(4) or, in the alternative, Rule 60(b)(5). Appellants claimed
that the underwriting contract was illegal and void and that the con-
sent judgment resulting therefrom was void and should be vacated.
The district court denied Appellants’ motion to vacate the judgment.
VAC and Genuario timely appeal from the April 28, 2000 order of the
district court.

                         II. Legal Framework

   Appellants claim that they are entitled to Rule 60(b)(4) relief from
the consent judgment.1 They argue that the consent judgment is based
  1
   Before the district court, Appellants also claimed relief under Rule
60(b)(5). However, their arguments on appeal go to the issue of whether
the judgment should have been vacated because it is "void" under Rule
60(b)(4). Therefore, this Court addresses only the denial of the motion
made under Rule 60(b)(4). As a side note, in reviewing a denial of a Rule
60(b)(5) motion, the standard of review is whether the district court
abused its discretion. See Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94
(4th Cir. 1997). It is clear, in this case, that the district court did not
4      GARCIA FINANCIAL GROUP v. VIRGINIA ACCELERATORS CORP.
upon an illegal underwriting contract and is therefore void and unen-
forceable by the district court.

   We typically review a denial of a motion to vacate a judgment
under Rule 60(b)(4) for an abuse of discretion. See Heyman v. M.L.
Mktg. Co., 116 F.3d 91, 94 (4th Cir. 1997). But where, as here, the
motion to vacate is based on a void judgment under Rule 60(b)(4),
our review is de novo. See Compton v. Alton S.S. Co., 608 F.2d 96,
107 (4th Cir. 1979) (stating that motions "under 60(b) on any ground
other than that the judgment is void" are reviewed for abuse of discre-
tion); see also New York Life Ins. Co. v. Brown, 84 F.3d 137, 142 (5th
Cir. 1996).

   Under Rule 60(b)(4), a district court may relieve a party from a
final judgment or order that is void. See Fed. R. Civ. P. 60(b)(4).
Unlike a Rule 60(b)(1) motion, which must be brought within one
year, or all other Rule 60(b) motions, which must be brought within
a "reasonable time," a Rule 60(b)(4) motion may be brought to set
aside a void judgment at any time. See Carter v. Fenner, 136 F.3d
1000, 1006 (5th Cir. 1998) ("‘There is no time limit on an attack on
a judgment as void . . . even the requirement that the motion be made
within a "reasonable time," which seems literally to apply to motions
under Rule 60(b)(4), cannot be enforced with regard to this class of
motion.’"); Hertz Corp. v. Alamo Rent-A-Car, Inc., 16 F.3d 1126,
1130 (11th Cir. 1994) (citing cases adopting this rule). Moreover, a
movant claiming relief under Rule 60(b)(4) need not establish a meri-
torious defense. See Broadcast Music, Inc. v. M.T.S. Enters., Inc., 811
F.2d 278, 280 (5th Cir. 1987).

   To promote finality and to discourage circumvention of the appel-
late process by way of the rule, relief under Rule 60(b)(4) remains an
extraordinary remedy. The concept of a "void" judgment has been

abuse its discretion in denying the Rule 60(b)(5) motion. The motion was
filed a year and a half after the entry of the original judgment, which may
be held to violate the "reasonable" time limitation placed upon Rule
60(b)(5) motions. See Fed. R. Civ. P. 60(b)(5). Therefore, even if Appel-
lants had appealed this aspect of the lower decision, the district court’s
denial of the Rule 60(b)(5) motion would have been upheld.
       GARCIA FINANCIAL GROUP v. VIRGINIA ACCELERATORS CORP.             5
narrowly construed by the courts. Therefore, "[a] judgment is not void
merely because it is or may be erroneous." Baumlin & Ernst, Ltd. v.
Gemini, Ltd., 637 F.2d 238, 242 (4th Cir. 1980). Instead, a judgment
may be vacated for voidness under Rule 60(b)(4) only if the rendering
court lacked personal jurisdiction, subject matter jurisdiction, or acted
in a manner inconsistent with due process of law. See Eberhardt v.
Integrated Design & Constr., Inc., 167 F.3d 861, 871 (4th Cir. 1999);
Schwartz v. United States, 976 F.2d 213, 217 (4th Cir. 1992).

                              III. Analysis

   Appellants argue that the underwriting contract violated applicable
state and federal laws and that it is therefore void ab initio and unen-
forceable by the district court. To support the illegality of the under-
writing contract, Appellants allege, inter alia, that the "strike price"
assigned to the warrants issued thereunder was too low relative to that
offered to the public, thus violating Rule 2710(c)(6)(B)(viii) of the
NASD and applicable state law. Appellants also claim that the under-
writing agreement violates NASD Rule 2710(c)(6)(B)(vi), which lim-
its the length of time for which an underwriter may retain a right of
first refusal to underwrite a secondary public offering of a company.
Finally, Appellants claim that GFG was not an authorized securities
broker/dealer in the Commonwealth of Virginia at the time of the
public offering, causing GFG to violate Section 13.1-504 of the Vir-
ginia Code and the laws of certain other states in which GFG was
allegedly unregistered at the time of the offering.

   Without deciding the merits of these allegations, we find that the
Appellants fail to establish that the consent judgment is void under
Rule 60(b)(4).2 As discussed above, in order to demonstrate that a
judgment is void, Appellants must show that the district court either
lacked subject matter jurisdiction, jurisdiction over the parties, or that
it violated due process in rendering its decision. See Eberhardt v.
  2
    While the legality of the underwriting contract need not be deter-
mined to dispose of the legal issue on appeal, we do note that the record
is undeveloped in this regard. In particular, the district court found that
"[t]he record has not been sufficiently developed to determine the . . .
fact[ ]" of the alleged failure of GFG to register as a securities bro-
ker/dealer in the various states.
6       GARCIA FINANCIAL GROUP v. VIRGINIA ACCELERATORS CORP.
Integrated Design & Constr., Inc., 167 F.3d 861, 871 (4th Cir. 1999).
In this case, it is uncontested that the district court had both subject
matter jurisdiction and jurisdiction over the parties. The original
action concerned an amount greater than $75,000 in controversy and
involved opposing parties of diverse citizenship. Moreover, the par-
ties to the action were served with process and were properly under
the jurisdiction of the district court. Finally, the judgment was clearly
rendered in accordance with due process, as it was entered upon joint
motion of the parties and pursuant to a settlement agreement signed
by both parties.

   At most, Appellants demonstrate that the underwriting agreement
underlying the litigation and leading to the settlement agreement was
flawed. More accurately, Appellants demonstrate that the settlement
agreement reflected their poor calculation of a potential defense. In
any case, Appellants’ attempt to set aside the consent judgment on the
basis of an allegedly illegal underwriting agreement eschews the
requirement that the district court’s judgment be a "complete nullity
and without legal effect." Baumlin & Ernst, Ltd. v. Gemini, Ltd., 637
F.2d at 241 (4th Cir. 1980). Because the consent judgment in this case
was rendered, in accordance with due process, by a district court with
subject matter jurisdiction and jurisdiction over the parties, Appel-
lants’ Rule 60(b)(4) motion was properly denied.3

                           IV. Conclusion

   For the foregoing reasons, we conclude that the district court’s
November 17, 1998 judgment is not void. Accordingly, we affirm the
district court’s denial of Appellants’ Rule 60(b)(4) motion.

                                                            AFFIRMED
    3
    We note that the district court may have denied Appellants’ Rule
60(b)(4) motion on the wrong basis. It appears that the court imposed a
requirement on Appellees’ motion that it be filed "within a reasonable
time." As discussed infra, there is no time limitation to be applied to a
Rule 60(b)(4) motion, because a judgment that is "void" may be attacked
at any time. See Carter v. Fenner, 136 F.3d 1000, 1006 (5th Cir. 1998).
Appellants’ Rule 60(b)(4) motion was properly denied, nonetheless,
because the district court’s consent judgment was not "void."